Name: Commission Regulation (EEC) No 2184/87 of 22 July 1987 fixing the minimum price applicable to dried grapes during the marketing year 1987/88 as well as the countervailing charges to be imposed where that price is not observed, and amending Council Regulation (EEC) No 950/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/ 16 Official Journal of the European Communities 24. 7. 87 COMMISSION REGULATION (EEC) No 2184/87 of 22 July 1987 fixing the minimum price applicable to dried grapes during the marketing year 1987/88 as well as the countervailing charges to be imposed where that price is not observed, and amending Council Regulation (EEC) No 950/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1928/87 (2), and in particular Article 9 (6) thereof, Whereas, according to Article 9 (2) of Regulation (EEC) No 426/86, the minimum import price for dried grapes shall be determined having regard to :  the free-at-frontier price on import into the Community,  the prices obtaining in international trade,  the situation on the internal Community market,  the trend of trade with third countries ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules relating to the system of minimum import prices for dried grapes (3) provides that countervailing charges shall be fixed by reference to a scale of import prices ; whereas the maximum countervailing charge shall be determined on the basis of the most favourable prices applied on the world market for significant quantities by the most representative non-member countries ; Whereas the tariff nomenclature resulting from the application of this Regulation is reproduced in the Common Customs Tariff ; whereas a minimum import price must be fixed for currants and other dried grapes ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (4), as last amended by Regulation (EEC) No 750/87 (*), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum import price applicable to dried grapes during the marketing year 1987/88 shall be as set out in Annex I. 2. The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed, shall be as set out in Annex II . Article 2 Subheading 08.04 B of the Common Customs Tariff annexed to Regulation (EEC) No 950/68 is replaced by the following : (&gt;) OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 183, 3 . 7 . 1987, p. 32. (3) OJ No L 197, 27 . 7. 1985, p . 10 . 0 OJ No L 172, 22 . 7 . 1968, p. 1 . 0 OJ No L 76, 18 . 3 . 1987, p . 1 . 24. 7. 87 Official Journal of the European Communities No L 203/17 'Heading No Description Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 08.04 B. Dried : Il I. In immediate containers of a net capacity of 2 kg or less : I a) Currants 9 (b) 3 II b) Other 9 (b) 3 Il II. Other : \\ a) Currants 9 (b) 3 b) Other 9 (b) 3' Article 3 This Regulation shall enter into force on 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1987. For the Commission Frans ANDRIESSEN Vice-President No L 203/ 18 Official Journal of the European Communities 24. 7. 87 ANNEX I Minimum import prices (ECU/tonne) CCT heading No Description Minimumimport price 08.04 B. Dried grapes : I. In immediate containers of a net capacity of 2 kg or less : I a) Currants 1 013,95 b) Other 1 060,75 II . Other : ll a) Currants 900,90 J b) Other 942,48 ANNEX II Countervailing charges 1 . Currants falling within subheadings 08.04 B I a) of the Common Customs Tariff : (ECU/tonne) Import price applied Countervailing charge to be leviedI less than but not less than 1 013,95 1 003,81 10,14 1 003,81 983,53 30,42 983,53 953,1 1 60,84 953,1 1 922,69 91,26 922,69  217,57 Currants falling within subheadings 08.04 B II a) of the Common Customs Tariff : (ECU/tonne) Import price applied Countervailing charge to be leviedII less than but not less than 900,90 891,89 9,01 891,89 873,87 27,03 873,87 846,85 54,05 846,85 819,82 81,08 819,82  104,52 24. 7. 87 Official Journal of the European Communities No L 203/19 3 . Dried grapes falling within subheadings 08.04 B I b) of the Common Customs Tariff : (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 1 060,75 1 050,14 1 028,93 997,10 965,28 1 050,14 1 028,93 997,10 965,28 10,61 31,82 63,65 95,47 264,37 Dried grapes falling within subheadings 08.04 B II b) of the Common Customs Tariff : (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 942,48 933,05 914,20 885,93 857,66 933,05 914,20 885,93 857,66 9,43 28,28 56,55 84,82 146,10